2:19-cv-02185-CSB-EIL # 1-1   Page 1 of 13                                                                                   E-FILED
                                             Thursday, 11 July, 2019 05:07:43 PM
                                                   Clerk, U.S. District Court, ILCD




                                                                                  SIXTH JUDICIAL CIRCUIT COURT FOR CHAMPAIGN COUNTY
                                                                                                            STATE OF ILLINOIS


                                                           LEGACY ROOFING & RESTORATION,                         )
                                                           L.L.C., as assignee of NEW HORIZON                    )
                                                           UNITED METHODIST CHURCH,                              )
                                                                                                                 )
                                                                               Plaintiff,                        )
                                                                                                                 )
                                                           v.                                                     )         Case No.: 2Q19LQd@RSrRD TTTTR £7                     DAY OP
                                                                                                                                                       zr,                       Sf
                                                                                                                  )                                                        ,20
                                                           CHURCH MUTUAL INSURANCE                                )                                TTMF.                             M
                                                           COMPANY FOUNDATION, INC.,                              )                              MANNER          jT»
                                                                                                                  )                              PLACE (          &f
                                                                               Dei           it.                  )                                              Ken Schneider
                                                                                                                                                             ShertfTLjncoln County
                                                                                                                SUMMONS
                                                                                                                                                 By.
                                                                                                                                                                          Deputy Sheriff
                                                                      To Defendant: Church Mutual Insurance Company Foundation, Inc.
                                                                                    c/o Michael M. Smith, Registered Agent
                                                                                            3000 Schuster Ln.
                                                                                            Merrill, Wl 54452

                                                                                                                                                     a copy of which
                                                                      You are summoned and required to file an answer to the complaint in this case,
                                                                                                                                       clerk of this court within 30 days
                                                           is hereto attached, or otherwise file your appearance, in the office of the
                                                                                                                                             so, a judgment by default
                                                           after service of this summons, not counting the day of service. If you fail to do
                                                           may be entered against you for the relief asked in the complaint.

                                                                                                                                                     To e-file, you must
                                                                     E-filinq is now mandatory for documents in civil cases with limited exemptions.
                                                                                                                                                                       -
                                                            first create an account with an e-filinq service orovider. Visit https://efile.illinoiscourts.gov/service
                                                                                                                                      additional help or have trouble
                                                            providers.htm to learn more and to select a service provider. If vou need
                                                            e-filinq, visit http://www.illinoiscourts.gov/FAQ/aethelp.asp.


                                                            To the officer: Sheriff of Lincoln County

                                                                                                                                             it was given for service,
                                                                    This summons must be returned by the officer or other person to whom
                                                                                                                                    If service cannot be made, this
                                                            with indor^R.§^xof service and fees, if any, immediately after service,
                                                            sumjs6^^$jj^-^li^ned so indorsed.

                                                            2 <6- /This  summoh^n^r not be served later than 30 days after its date.
                                                                    This summoh^n^r
                                                                 :hampaign \G i
                                                            | Sf CHAMPAIGN
                                                           ^ O              \7> '*                                                     6/20/2019
                                                                                                                                                                , 2019
                                                                        COUNTY              fi                        WITNESS

                                                                                                                                                                     JH

                                                                w-                -#                                  Clerk of Court


                                                                                                                      Date of Service:                 , 2019
                                                            Joshua A. Humbrecht
                                                            Reg. #6300072                                             (To be inserted by officer or copy left with

                                                            Hassakis & Hassakis, P.C.                                 defendant or other person.)

                                                            Attorneys for Plaintiff
                                                                P.O. Box 706
                                                                Mt. Vernon, IL 62864
                                                                Phone: (618) 244-5335
                                                                Fax: (618) 244-5330
                                                                Email: jhumb@hassakislaw.com
2:19-cv-02185-CSB-EIL # 1-1   Page 2 of 13




                                                                                                                                                                                                                           s
                                                                                                             ( Service and return
                                                                                                             (
                                             SHERIFF'S FEES                                                  ( Miles.
                                                                                                             (
                                                                                                             ( Total



                                                                                                                                                                                                                                                                           County
                                                                                                                                                                                        SherifTof.



                                                                                                     defendants as follows:
                                                             I certify that f served this summons on
                                                                                                                                                                                      the
                                             (a)-(Individual defendants- personal):                                                            age of the defendant with whom he left
                                                                                          shall (a) identify as to sex, race and approximate
                                             (The officer or other person making service,                                        street address) and the date and time of
                                                                                                                                                                          the day when the
                                                                                     (whenever possible in terms of an exact
                                             summons, and (b) state the place where
                                             summons was left with the defendant).




                                             (b)-(Individual defendants - abode):                                                              a person ofbis family, of the age of 13
                                                                                                 usual place ofeach individual defendant with
                                                        By leaving a copy ofthe complaint at the                                   or other person making service, shall (a)
                                                                                                                                                                              identify as to
                                                                                     of the contents ofthe summons. (The officer
                                             years or upwards, informing that person                                              left the summons, and (b) state the place
                                                                                                                                                                             where
                                                                                          other than the defendant, with whom he
                                             sex, race and approximate age of the person,                                               the summons was left with such person).
                                                                                           address) and the date and time of day when
                                             (whenever possible in terms ofan exact street




                                                                                                                                                                                                                                                                                                    -• ..'miti   i .   u
                                                                                                                                                                                                                                                                                          iwri.ir
                                                                                                                                                                                                                                                         IM.W ill I   1,    I iii—ipi I

                                                                                                                                                                                      to each                                  i   iibhii.h.   I PH.II


                                                                                                                                                with postage fully prepaid, addressed
                                                                                                                                                                                                     I i„,'| I •   i   I
                                                                                                                                                                        I   .11.11 I.       I   .
                                                                                                                                                    nn i. m.i.   nn.u


                                                                                                      and of the complaint in a sealed envelope
                                                                                                                 liiifl   11 --n. - 1"   «i»iii i
                                                                              I   II.   I   .1   111   1 1
                                                       Ill „ I >n 111—   .1
                                              mmm I,


                                                        and also by sending a copy of the summons
                                                                                      of abode, as follows:
                                              individual defendant at his usual place                                                                         Date of mailing
                                                                                                           Mailing Address
                                                   Name of defendant




                                               (c)-(Corporate defendants):                                                                         of each defendant corporation, as follows:
                                                                                                       with the registered agent, officer or agent
                                                         By leaving a copy and a copy of the complaint                                                    Date ofService
                                                                                          Registered agent, officer or agent
                                                     Defendant corporation




                                               (d)-(Other service):




                                                                                                                                                                                                                                                           SherifTof                                       County



                                                                                                                                                                                                                                                                      By:
                                                                                                                                                                                                                                                                                                            (Deputy)
2:19-cv-02185-CSB-EIL # 1-1   Page 3 of 13




                                                                                                                                      FILED
                                                                                                                                      SIXTH JUDICIAL CIRCUIT
                                                                                                                                      6/10/2019 4:57 PM
                                                                                                                                                  By: JH

                                                                                                     COUNTY
                                                          SIXTH JUDICIAL CIRCUIT COURT FOR CHAMPAIGN
                                                                                    STATE OF ILLINOIS                                 t l.i:RK OP THE CIRCUIT COURT
                                                                                                                                      CliAMJ'AKiN COUNTY, ILLINOIS



                                             LEGACY ROOFING &                                )
                                             RESTORATION, L.L.C.,                            )
                                             as assignee of NEW HORIZON                      )
                                             UNITED METHODIST CHURCH,                        )
                                                                                             )
                                                              Plaintiff,                     )
                                                                                              )                    201 9L 000072
                                                                                             )         Case No.:
                                             v.
                                                                                             )
                                                                                              )        JURY TRIAL DEMANDED
                                             CHURCH MUTUAL INSURANCE
                                             COMPANY FOUNDATION, INC.,                        )
                                                                                              )
                                                               Defendant.                     )                             ****** A A* ****** A*
                                                                                            ***** A* AAA AAA*************
                                             AAA A A* A* AAA* A A*** ******************

                                                                           PLAINTIFF'S ORIGINAL COMPLAINT

                                                                                                                as assignee of New Horizon
                                                        Legacy Roofing & Restoration, L.L.C, ("Legacy Roofing")

                                                                                             and through counsel, files Plaintiffs
                                             United Methodist Church ("New Horizon UMC"), by
                                                                                                 Company Foundation, Inc. ("Church
                                              Original Complaint against Church Mutual Insurance

                                                                                                         Supporting this Original Complaint,
                                              Mutual") pursuant to the Federal Rules of Civil Procedure.

                                                                                                Court as follows:
                                              New Horizon UMC respectfully shows this Honorable

                                                                                            I. PARTIES

                                                                                                          Legacy Roofing, is a non-profit
                                              1. Plaintiff, New Horizon UMC, by and through its assignee,

                                                                                                         member of New Horizon UMC is Sara
                                              corporation organized and existing under Illinois law. The

                                              Easter, who is domiciled in Illinois.

                                                                                                    UMC, is a limited liability company
                                              2. Plaintiff, Legacy Roofing, assignee of New Horizon

                                                                                                         of Legacy Roofing are as follows:
                                                  organized and existing under Illinois law. The members

                                                                                                                  and
                                                         a. Kayleb Charles Burritt, who is domiciled in Illinois;

                                                         b. Amanda Rose Cleys, who is domiciled in Illinois.

                                                                                                     company organized and existing as a
                                                  3. Defendant, Church Mutual is a foreign insurance



                                                                                                   I
2:19-cv-02185-CSB-EIL # 1-1   Page 4 of 13




                                                                                             business is 3000 Schuster Lane, Merrill,
                                             Wisconsin corporation, whose principal place of

                                                                                                    Mutual is authorized to do and does
                                             Wisconsin 54452. 1 Upon information and belief, Church

                                                                                                 jurisdiction. Church Mutual may be served
                                             business within Illinois and this Honorable Court's

                                                                                             at 3000 Schuster Lane, Merrill, Wisconsin 54452.
                                             through its registered agent, Michael M. Smith,

                                                                             II. JURISDICTION AND VENUE

                                                                                              jurisdiction over this matter 735 ILCS 5/2-209
                                             4. This Honorable Court maintains subject matter

                                                                                             within this state.
                                             as Defendant, Church Mutual, transacts business

                                                                                                     pursuant to Illinois' s Long-Arm Statute,
                                             5. This Honorable Court maintains personal jurisdiction

                                                                                                         Amendment Due Process Clause. This
                                             735 ILCS 5/2-209, and the United States Constitution's 14"'
                                                                                             roof damages suffered in Illinois.
                                              Original Complaint addresses New Horizon UMC's

                                                                                            735 ILCS 5/2-101. New Horizon UMC's
                                              6. This Honorable Court maintains venue under

                                                                                                   County.
                                              purchased the insurance policy at issue in Champaign

                                                                                III. FACTUAL STATEMENT

                                                                                          3002 West Bloomington Road, Champaign,
                                              7. New Horizon UMC owns a church located at

                                                                                              to this Original Complaint, New Horizon UMC
                                              Illinois 61822. During the time period relevant

                                                                                          Church.
                                              operated the facility as a United Methodist

                                                                                              New Horizon UMC. Church Mutual's policy
                                              8. Church Mutual provides property insurance to

                                                                                              21, 2016 to February 21, 2019.
                                              remained in full force and effect from February

                                                                                            suffered severe damage when a hail-bearing,
                                              9. On or about June 10, 2018, New Horizon UMC

                                                                                          This damage included substantial, immediate
                                               windstorm passed through Champaign County.

                                                                                                    windstorm. The hail-bearing windstorm caused
                                               roof damage as the direct result of the hail-bearing

                                                                                                   and deformation of the metal panels.
                                               kinking to the metal panels, damage to the gutters,


                                                                                                                                                  alia,
                                                                                               records from the State of Wisconsin showing, inier
                                               1 Exhibit A, Church Mutual's Secretary of State
                                               "Entity Type: Non-Stock Corporation,"


                                                                                                  2
2:19-cv-02185-CSB-EIL # 1-1   Page 5 of 13




                                                                                                                                Church
                                             10. New Horizon UMC took immediate action to mitigate building damage and notified

                                             Mutual of its loss.

                                                                                                                            satisfied ail
                                             11. New Horizon UMC's notice to Church Mutual was timely and proper, and fully

                                             policy notice requirements.

                                                                                                                        storm and
                                             12. Church Mutual's insurance policy covers New Horizon UMC's hail-bearing

                                             windstorm damages.

                                                                                                                              Powers, Inc.
                                             13. On or about September 27, 2019, Church Mutual sent its adjuster, Stivers and

                                                                                                                                4, 2018. New
                                             ("Stivers"), to prepare a damage estimate, which was finalized on or about October

                                                                                                                                    fifty-
                                             Horizon UMC identified several inadequacies, in Stivers' three thousand, seven hundred

                                             three dollars and ninety-nine cents ($3,753.99) estimate.

                                                                                                                                      a
                                              14. On or about October 12, 2018, New Horizons UMC retained Premier Claims ("Premier"),

                                                                                                                                 and found that
                                             public adjusting firm. Premier Claims sent an adjuster to prepare a damage estimate

                                              the roof had been damaged by the hail-bearing windstorm.

                                                                                                                                            with
                                              15, On or about October 1 5, 201 8, Church Mutual sent a letter to Premier, providing Premier

                                                                                                                                   two hundred
                                               copy of the estimate from Stivers, along with a check in the amount ofone thousand,

                                                                                                                               of Loss stated
                                              fifty-three dollars and ninety-nine cents ($1,253.99). Church Mutual's Statement

                                                                                                                      ($2,500.00) was
                                              that New Horizon UMC's deductible of two thousand, five hundred dollars

                                              applied.

                                                                                                                                informing
                                              16. On or about October 23, 2018, Church Mutual sent a letter to New Horizon UMC,

                                                                                                                     non-wind related
                                              New Horizon UMC that it was "unable to provide coverage or payment for

                                                                                                                             damage was not
                                              damage to the roofing system, or interior water damage," as the interior water

                                                                                                                                         that Mr.
                                              related to wind or hail, just poor construction. Church Mutual's letter did note, however,

                                              Rhett Mays', an employee at Stivers, inspection revealed some wind and hail damage.




                                                                                               3
2:19-cv-02185-CSB-EIL # 1-1   Page 6 of 13




                                             17, On or about November 14, 20 IB, Stivers sent Senior Roof Consultant, Mr. Robert Boeseen,

                                             from Grayco Roofing Consultants to inspect the lower roofing section. Mr. Boessen was unable to

                                             inspect the upper roofing section due to snow and ice.

                                             18. On or about November 20, 2018, Stivers sent Grayco Consultant and Director of Operations,

                                             Mr. Christopher Demien, to inspect the upper roofing section.

                                             1 9. On or about December 3, 201 8, Church Mutual sent a letter to Premier, asking for an additional

                                             thirty (30) days to complete its investigation, as Church Mutual was waiting for reports and

                                             photographs from the consultants.

                                             20. On or about January 1 1 , 20 1 9, Church Mutual sent a letter to Premier stating that it was "unable

                                             to provide coverage or additional payment," because the denting, kinking, and scratching was a

                                             result of improper installation methods and tools, and not from wind or hail damage. Further,

                                             Church Mutual alleges that the damage to the gutters was caused by ice sliding off the roof, and

                                             that any deformations of the panels was a result of thermal movement over time.

                                             21 . At some time shortly after the loss, New Horizon UMC assigned its rights to Legacy Roofing.

                                             22. At all times, New Horizon UMC has taken and continues to take reasonable and prompt action

                                             regarding mitigation efforts.

                                             23. New Horizon UMC has fully and promptly complied with all Church Mutual's information

                                             and inspection demands.

                                             24. New Horizon UMC has fully cooperated with and continues to fully cooperate with Church

                                             Mutual's claim investigation and adjustment.


                                             25. New Horizon UMC has fully complied with all duties Church Mutual's insurance policy

                                             imposes.


                                             26. All conditions precedent for New Horizon's recovery from Church Mutual have occurred, been




                                                                                                 4
2:19-cv-02185-CSB-EIL # 1-1   Page 7 of 13




                                             performed, or have been waived.

                                                                                                             withhold insurance claim proceeds
                                             27. Church Mutual 's breach of contract and vexatious choice to

                                                                                                              consequential and tort
                                             payment proximately caused New Horizon UMC to incur contractual,

                                             damages.

                                                                                        COUNT I
                                                                                    Breach of Contract

                                                                                                           detailed in paragraphs 1-27.
                                             28. New Horizon UMC restates and incorporates the allegations

                                                                                                               contract.
                                             29. Church Mutual's conduct constitutes a breach of the insurance

                                                                                                                    and enforceable contract
                                             30. Church Mutual's property insurance policy remains a valid, binding

                                             between Church Mutual and New Horizon UMC.

                                                                                                                 policy allowing recovery for
                                             31. Church Mutual's property insurance policy remains an "all-risk"

                                                                                                                     particular policy exclusions.
                                             all fortuitous losses or damage to covered property, subject to certain

                                                                                                        loss.
                                              The hail-bearing, windstorm damage here remains a covered

                                                                                                             policy from Church Mutual.
                                              32. New Horizon UMC contracted for and purchased the insurance

                                                                                                                  for all direct physical loss
                                              New Horizon UMC remains entitled to receive full insurance coverage

                                                                                                             as a result of the covered loss.
                                              of and damage to the insured property and lost business income

                                                                                                           UMC to recover its consequential
                                              Church Mutual's contract breach further entitles New Horizon

                                              damages the hail-bearing, windstorm caused.

                                                                                                       a direct physical loss of and damage
                                              33. On or about June 10, 201 8, New Horizon UMC suffered

                                              to its insured building.

                                                                                                                   for paying New Horizon
                                              34. Church Mutual's insurance policy makes Church Mutual responsible

                                                                                                         hail-bearing, windstorm caused.
                                              UMC's property damage and consequential damages losses the

                                                                                                       insurance claim notice.
                                              35. New Horizon UMC gave Church Mutual proper and timely

                                              36. New Horizon UMC satisfied all policy-imposed duties and obligations.



                                                                                                5
2:19-cv-02185-CSB-EIL # 1-1   Page 8 of 13




                                                                                                                     withhold insurance claim
                                             37. Church Mutual breached the insurance policy contract in choosing to

                                             proceeds payment for New Horizon UMC's insured losses.

                                                                                                                  to withhold prompt and full
                                             38. Church Mutual breached the insurance policy contract in choosing

                                                                                                            losses.
                                             insurance claim proceeds payment for New Horizon UMC's insured

                                                                                                                      grossly negligently,
                                             39. Church Mutual breached the insurance policy contract in negligently,

                                                                                                                                 and adjustment
                                             recklessly, and intentionally choosing not to conduct a full and fair investigation

                                             regarding New Horizon UMC's insured losses.

                                                                                                                   breaches of contract.
                                             40. On information and belief, Church Mutual has committed additional

                                                                                        COUNT II
                                                                                      215 ILCS 5/155

                                                                                                                    in paragraphs 1-41.
                                             41. New Horizon UMC restates and incorporates the allegations detailed

                                                                                                             payment for New Horizon
                                             42. Church Mutual's choice to deny and withhold insurance claim

                                              UMC's insured losses remains without just cause or excuse.

                                                                                                                        claim payment for
                                              43. Church Mutual's choice to deny and withhold prompt and full insurance

                                                                                                             excuse.
                                              New Horizon UMC's insured losses remains without just cause or

                                                                                                         to recover reasonable attorney
                                              44. Church Mutual's choices makes New Horizon UMC entitled

                                              fees as described in 215 ILCS 5/155.

                                                                                 DEMAND FOR RELIEF

                                                                                                                in excess of $50,000.00,
                                                     Wherefore, New Horizon UMC pleads for an amount of damages

                                                                                                                    relief that this Court deems
                                              damages consistent with 215 ILCS 5/155 and for any and all additional


                                              appropriate.




                                                                                               6
2:19-cv-02185-CSB-EIL # 1-1   Page 9 of 13




                                                                                       Respectfully submitted,




                                                                                       HASSAKIS & HASSAKIS, P.C.,
                                                                                       Attorneys for Plaintiff,
                                                                                       LEGACY ROOFING & RESTORATION,
                                                                                       L.L.C., as assignee of NEW HORIZON
                                                                                       UNITED METHODIST CHURCH




                                                                                 By:          /s/ Joshua A. Humbrecht
                                                                                                 Joshua A. Humbrecht
                                             Attorneys for Plaintiff:
                                             HASSAKIS & HASSAKIS, P.C.
                                             206 South Ninth Street, Suite 201
                                             Post Office Box 706
                                             Mount Vernon, IL 62864
                                             Phone: (618) 244-5335
                                             Fax:   (618)244-5330
                                             Email: jhumb@hassakislaw.com
                                             ARDC No.:     6300072




                                                                                 7
2:19-cv-02185-CSB-EIL # 1-1   Page 10 of 13




                                                                           DEMAND FOR TRIAL BY JURY


                                                     Now comes the Plaintiff, LEGACY ROOFING & RESTORATION, L.L.C., as assignee

                                                                                                                  &
                                              of NEW HORIZONS UNITED METHODIST CHURCH, by its attorneys, HASSAKIS

                                                                                                                           of twelve persons.
                                              HASSAKIS, P.C., and hereby demands a jury trial in the above cause by a jury




                                                                                                    HASSAKIS & HASSAKIS, P.C.,
                                                                                                    Attorneys for Plaintiff,
                                                                                                    LEGACY ROOFING & RESTORATION
                                                                                                    L.L.C., as assignee of NEW HORIZON
                                                                                                    UNITED METHODIST CHURCH




                                                                                              By:         /s/ Joshua A. Humbrecht
                                                                                                              Joshua A. Humbrecht

                                              Attorneys for Plaintiff:
                                              HASSAKIS & HASSAKIS, P.C.
                                              206 South Ninth Street, Suite 201
                                              Post Office Box 706
                                              Mount Vernon, IL 62864
                                              Phone: (618) 244-5335
                                              Fax:   (618)244-5330
                                              Email: jhumb@hassakislavv.com
                                              ARDCNo.:      6300072




                                                                                              8
2:19-cv-02185-CSB-EIL # 1-1   Page 11 of 13




                                              6/7/2019                                         CHURCH MUTUAL INSURANCE COMPANY FOUNDATION, INC. (C091723)


                                                            Wisconsin Department of Financial Institutions
                                                            Strengthening Wisconsin's Financial Future
                                                                                                                                                                          S««fch
                                                 Search for:                                                                                                              Advanced Search

                                                                                                                                                   Search Records         ".m,Av«,iJb,-,iY
                                                 'church mutual insurance


                                                                                                                                                    Result of lookup for C091723 (al 6/7/2019 2:52 PM )
                                                 Corporate Records



                                                CHURCH MUTUAL INSURANCE COMPANY FOUNDATION,
                                                INC.

                                                                                                                                                      Uodale Form
                                                   You can*. File an Annual Report - Request a Certificate of Status - File a Registered Aoent/Office




                                                  Vital Statistics


                                                  Entity ID               C091723

                                                  Registered              07/16/2015
                                                  Effective Date

                                                  Period of Existence     PER


                                                  Status                    Incorporaled/Qualilied/Regislered    Request a Certificate of Status


                                                  Status Date             07/16/2015


                                                  Entity Type               Non-Stock Corporation

                                                  Annual Report             Non-stock Corporations are required to (lie an Annual Report under s. 181,1622 W1 Slatutes,
                                                  Requirements




                                                   Addresses


                                                   Registered Agent         MICHAEL M. SMITH
                                                   Office                   3000 SCHUSTER LN
                                                                            PO BOX 357
                                                                            MERRILL , Wl 54452

                                                                            File a Registered Agent/Office Uodale Form




                                                   Principal Office         3000 SCHUSTER LN
                                                                            PO BOX 357
                                                                            MERRILL , Wl 54452




                                                   Historical Information

                                                   Annual Reports
                                                                              Yoar    Reel   Image     Filed By      Stored On

                                                                              2018    000     0000      online       database

                                                                              2017     000    0000      online       database

                                                                              2016     000    0000      online        database
                                                                                                                                                                                             EXHIBIT
                                                                            File an Annual Report - Order a Document Copy

                                                                                                                                                                                             £
                                                   Certificates of           None
                                                   Newly-etected
                                                                                                                                                            -cdc1*421d-886b-e5ad16bdd,.                   1/2
                                                https7/www.wdfi,org/apps/CorpSearch/Detalls.aspx7entltylD'!C091723&hash=210165672&searchFunctionlD=3c310799
2:19-cv-02185-CSB-EIL # 1-1   Page 12 of 13




                                              6/7/2019                                  CHURCH MUTUAL INSURANCE COMPANY FOUNDATION, INC. (C091723)

                                                 Officers/Directors


                                                 Old Names            None


                                                 Chronology                                                                 Filed Date   Description
                                                                       Effective Date   Transaction


                                                                         07/16/2015     Incofporated/Quallfied/Reglstered   07/27/2015


                                                                         08/29/2017     Change of Registered Agent          08/29/2017   OnllneFoim 13


                                                                      Order a Document Copy




                                                                                                                                                     310799-cdc1-421d-886b-e5ad16bdd   2/2
                                               https://www.wdfl.org/apps/CorpSearch/Details.aspx7entitylD=C091723&hash=2101656728searchFunctionlD=3c
2:19-cv-02185-CSB-EIL # 1-1   Page 13 of 13




                                                                                                                                                                       SIXTH JUDICIAL CIRCUIT

                                                                                                                                                                       6/10/2019 4:57 PM
                                                                                                                                                                                   By: JH
                                                             SIXTH JUDICIAL CIRCUIT COURT FOR CHAMPAIGN COUNTY
                                                                               STATE OF ILLINOIS
                                                                                                                                                                       CHAMPA KIN COUNTY. If.UNOIS
                                              LEGACY ROOFING &                               )
                                              RESTORATION, L.L.C.,                           )
                                              as assignee of NEW HORIZON                     )
                                              UNITED METHODIST CHURCH,                       )
                                                                                             )
                                                                 Plaintiff,                  )
                                                                                             )                                   201 9L 000072
                                              v.                                             )       Case No.:
                                                                                             )
                                              CHURCH MUTUAL INSURANCE                        )       JURY TRIAL DEMANDED
                                              COMPANY FOUNDATION, INC.,                      )
                                                                                             )
                                                                 Defendant.                  )

                                                                   AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222fb>


                                                      The undersigned, being first duiy sworn, under oath, states pursuant to Supreme Court
                                              Rule 222(b), after consultation with Plaintiff, that he believes that the money damages involved in
                                              this case will exceed Fifty Thousand and 0Q/100ths Dollars ($50,000.00), plus costs of suit.



                                                                                                                                  Joshua A. Humbrecht




                                                           Subscribed and sworn to before me this /D^dav of                               . 2019, A.D.
                                                       n
                                                       /
                                                                                                      .a.    m, Jit, M.     m    Sk nil    Iflll lllBll lO> "Mil   '


                                                   /        Notary Public                        <              J MICHELLE BINEGAR                                 '
                                                   /                                                                 Official Seal                                 '
                                                                                                            Notary Public - State of Illinois                      »
                                                                                                 (   My Commission Expires Nov 19, 2019                            >
                                                                                                 (           mini nj   up   in   mi   in    in    i                •
